Carley, Judge.
Appellant was convicted of child molestation after a trial before the court without the intervention of a jury. On appeal appellant contends that the judgment was against the weight of the evidence and without evidence to support it. This court cannot consider the weight of the evidence, our only function with regard to the general grounds being to determine if the evidence is sufficient to support the judgment. Kendrick v. State, 146 Ga. App. 513 (246 SE2d 505) (1978); Ridley v. State, 236 Ga. 147 (223 SE2d 131) (1976).
In this case the thirteen-year-old prosecutrix testified as to facts showing the essential elements of the crime charged in the indictment and gave an explicit summary of other incidences of molestation over a five-year period. The testimony of a physician who examined the victim tended to corroborate the evidence of the victim. The evidence is sufficient to support the finding of the trial judge. Bruno v. State, 149 Ga. App. 1 (253 SE2d 421) (1979); Stewart v. State, 146 Ga. App. 235 (246 SE2d 142) (1978).

Judgment affirmed.


Deen, C. J., and Quillian, P. J., concur. Shulman, J., not participating.